Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 1 of 46

EXHIBIT B
too ESP ROSE 1:20-cv-O008 PIPIRECS.DOCH ent HA EREGS#/13/20 Page 2 of 46 Page

Case NO...-sesuaese 2019-04895

Reference No......

Case Type......... MISCELLANEOUS
Judgment........26.
Judge Assigned.... SPONSELLER TODD M

Disposed Desc.....

cet ec cs cese- Case Comments ------

KKK KERKK EERE KHER EER RK KEK KEK KR RIK RK KKK KKK KKK KKK KIRKE KKREKR EKER

++ GENERAL INDEX ++

Indexed Party
SCHMADER STACEY L
MERCERSBURG, PA 17236

O'DELL LETICIA
BROADVIEW HEIGHTS, OH 44147

NICHOLSON CHAD
EAST PITTSBURGH, PA 15112

HUSCHKE KAI
SPOKANE, WA 99224

MILLER MARKIE
TOLEDO, OH 43613

CLATTERBUCK MALINDA
HOLTWOOD, PA 17532

SANBORN MICHELLE

ALEXANDRIA, NH 03222

JANKOWSKI CRYSTAL
TOLEDO, OH 43611

LINZEY THOMAS ALAN
SPOKANE, WA 99201

BELINSKY TAMMY
COPPER HILL, VA 24079

STACEY L SCHMANDER ET AL

OTHER

PLAINTIFF

PLAINTIFF

PLAINTIFF

PLAINTIFF

PLAINTIFF

PLAINTIFF

PLAINTIFF

PLAINTIFF

DEFENDANT

DEFENDANT

1/13/202

(vs) THOMAS ALAN LINZEY ET AL

Filed.......... 12/05/2019
Time..... eeu 4:06
Execution Date. 0/00/0000

Jury Trial.....
Disposed Date.. 0/00/0000
Higher Crt 1...
Higher Crt 2...

Attorney Info
KOLLER DAVID M

2043 LOCUST ST
SUITE 1B
PHILADELPHIA, PA 19103-5662

KOLLER DAVID M
2043 LOCUST ST
SUITE 1B
PHILADELPHIA, PA 19103-5662

KOLLER DAVID M
2043 LOCUST ST
SUITE 1B
PHILADELPHIA, PA 19103-5662

KOLLER DAVID M
2043 LOCUST ST
SUITE 1B
PHILADELPHIA, PA 19103-5662

KOLLER DAVID M
2043 LOCUST ST
SUITE 1B
PHILADELPHIA, PA 19103-5662

KOLLER DAVID M
2043 LOCUST ST
SUITE 1B
PHILADELPHIA, PA 19103-5662

KOLLER DAVID M
2043 LOCUST ST
SUITE 1B
PHILADELPHIA, PA 19103-5662
LAVELLE SARAH R
2043 LOCUST STREET SUITE 1B
PHILADELPHIA, PA 19103

KOLLER DAVID M
2043 LOCUST ST
SUITE 1B
PHILADELPHIA, PA 19103-5662
LAVELLE SARAH R
2043 LOCUST STREET SUITE 1B
PHILADELPHIA, PA 19103

LLOYD BETHANN R

WITHERELL KRISTIN L
1601 CHERRY STREET SUITE 1350
PHILADELPHIA, PA 19102

SCULL JOHN
1601 CHERRY STREET SUITE 1350
PHILADELPHIA, PA 19102

KEEFE EILEEN K
1601 CHERRY STREET SUITE 1350
JACKSON LEWIS PC
PHILADELPHIA, PA 19102

TELLUNER CHRISTOPHER J
KAUFMAN DOLOWICH ET AL
1777 SENTRY PARK W STE 100
BLUE BELL, PA 19422
11ST TSP RE SS 1:20-CV- ODE SPY Ree POGOe Fab opted 88/13/20 Page 3 of 46 PITT j2020

Case No..... weeeee 2019-04895 STACEY L SCHMANDER ET AL (vs) THOMAS ALAN LINZEY ET AL
Reference No...... Filed.......... 12/05/2019
Case Type........ « MISCELLANEOUS - OTHER Time..........-. 4:06
Judgment...... Wal 3 $.00 Execution Date. 0/00/0000
Judge Assigned.... SPONSELLER TODD M Jury Trial.....
Disposed Desc..... Disposed Date.. 0/00/0000
~--- +--+ ---- Case Comments ------------ Higher Crt 1...
Higher Crt 2...
BROWN GREGORY F
1777 SENTRY PARK WEST
VEVA 17 SUITE 100
BLUE BELL, PA 19422
WALLS FRED DEFENDANT TELLNER CHRISTOPHER J
THOMAS, PA 17252 KAUFMAN DOLOWICH ET AL

WELLS EDWARD

1777 SENTRY PARK W STE 100
BLUE BELL, PA 19422

BROWN GREGORY F
1777 SENTRY PARK WEST
VEVA 17 SUITE 100
BLUE BELL, PA 19422

DEFENDANT TELLNER CHRISTOPHER J

CHAMBERSBURG, PA 17201 KAUFMAN DOLOWICH ET AL

1777 SENTRY PARK W STE 100
BLUE BELL, PA 19422

BROWN GREGORY F
1777 SENTRY PARK WEST
VEVA 17 SUITE 100
BLUE BELL, PA 19422

COMMUNITY ENVIORNMENTAL LEGAL DEFENDANT TELLNER CHRISTOPHER J

DEFENSE FUND

KAUFMAN DOLOWICH ET AL

MERCERSBURG, PA 17236 1777 SENTRY PARK W STE 100

BLUE BELL, PA 19422
BROWN GREGORY F

1777 SENTRY PARK WEST

VEVA 17 SUITE 100

BLUE BELL, PA 19422

CENTER FOR DEMOCRATIC AND DEFENDANT LLOYD BETHANN R
ENVIRONMENTAL RIGHTS
SPOKANE, WA 99201

KKK aK HW HHH EKER ERK KKK KR EKA KKK KR KKK EKER KKK KEKE KEKE KEKE KKK KAA KNKEKKKK KKK KKK KEKE

Date

 

12/12/2019

12/12/2019

12/12/2019

12/16/2019

++ DOCKET ENTRIES ++

Entry Text
- - - - - - = = - - - = - FIRST ENTRY - - - - - - - = = = = = = =
COMPLAINT FOR PERMANENT INJUCTIVE RELIEF AND MOTION FOR PRELIMINARY
INJUNCTION WITH JURY DEMAND ENDORSED HEREON FILED ORIGINAL SENT
UPSTAIRS AND COPIES RETURNED TO ATTY KOLLER VIA MAIL.

36 Image page(s) exists for this entry
MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF'S MOTION FOR A TEMPORARY
RESTRAINING ORDER TEMPORARY PRELIMINARY AND PERMANENT INJUNCTIVE
RELIEF FILED WITH COPIES RETURNED TO ATTY KOLLER VIA MAIL AND
ORIGINAL SENT UPSTAIRS.

7 Image page(s) exists for this entry
PETITION FOR EX PARTE PRELIMINARY INJUNCTION FILED WITH COPIES
RETURNED TO ATTY KOLLER VIA MAIL AND ORIGINAL SENT UPSTAIRS.

13 Image page(s) exists for this entry
ORDER OF COURT DATED DECEMBER 16 2019 UPON REVIEWING PLAINTIFF'S
PETITION FOR EX PARTE PRELIMINARY INJUNCTION AND MOTION FOR
TEMPORARY RESTRAINING ORDER DATED DECEMBER 12 2019 IT IS HEREBY
ORDERED THAT PLAINTIFF'S PETITION FOR EX PARTE PRELIMINARY
INJUNCTION AND MOTION FOR TEMPORARY RESTRAINING ORDER ARE
DENIED IT IS FURTHER ORDERED THAT A HEARING AS TO PLAINTIFF'S
MOTION FOR TEMPORARY RESTRAINING ORDER SHALL BE HELD ON
DECEMBER 23 2019 AT 2:30 PM FILED.
BY TODD M SPONSELLER JUDGE.

2 Image page(s) exists for this entry
PYSP

Case No......

Reference No..

Case Type....
Judgment.....

Judge Assigned.
Disposed Desc...

155152011 ON ny. aban. y rx i
Fase 1:20-cv-00BS SPW MET Y BoEhhReNE sa FREGIGE/13/20 Page 4 of 46
s+eee 2019-04895 STACEY L SCHMANDER ET AL (vs) THOMAS ALAN LINZEY

cnae Filed..........

-++.+- MISCELLANEOUS - OTHER Time.......eees

see $.00 Execution Date.

--+ SPONSELLER TODD M Jury Trial.....

ee Disposed Date..

Case Comments ------------ Higher Crt 1...

12/16/2019

12/16/2019

12/23/2019

12/23/2019

12/26/2019

12/26/2019

12/30/2019

1/07/2020

1/07/2020

1/07/2020

1/07/2020

Higher Crt 2...

NOTICE OF ENTRY OF ORDER OR DECREE PURSUANT TO PA R.C.P NO 236
NOTIFICATION. THIS DOCUMENT HAS BEEN FILED IN THIS CASE.
PROTHONOTARY FRANKLIN COUNTY PA.
PLAINTIFFS VIA REGULAR MAIL.
DEFENDANTS VIA REGULAR MAIL.
DAVID M KOLLER ESQ VIA REGULAR MAIL.
SARAH R LAVELLE ESQ VIA REGULAR MAIL.
EXHIBITS A-X TO BE ATTACHED TO COMPLAINT PREVIOUSLY FILED ON
DECEMBER 12, 2019 FILED WITH COPY RETURNED TO ATTY KOLLER.

71 Image page(s) exists for this entry
ORDER OF COURT DATED DECEMBER 23 2019 AND HEREBY ORDERS THAT THE
HEARING AS TO PLAINTIFFS MOTION FOR TEMPORARY RESTRAINING ORDER
SCHEDULED TO TAKE PLACE ON DECEMBER 23 2019 IS CONTINUED AND IT IS
FURTHER ORDERED THAT A HEARING SHALL BE HELD ON JANUARY 27 2020 AT
3:00 PM IN COURTROOM #3 FRANKLIN COUNTY COURTHOUSE FILED.
BY TODD M SPONSELLER JUDGE

2 Image page(s) exists for this entry
NOTICE OF ENTRY OF ORDER OR DECREE PURSUANT TO PA R.C.P NO 236
NOTIFICATION. THIS DOCUMENT HAS BEEN FILED IN THIS CASE.
PROTHONOTARY FRANKLIN COUNTY PA.
PLAINTIFFS VIA REGULAR MAIL
DEFENDANTS VIA REGULAR MAIL
DAVID M KOLLER ESQ VIA REGULAR MAIL RETURNED 12/31/19 SENT TO NEW

CHRISTOPHER TELLNER ESQ VIA REGULAR MAIL ADDRESS
KRISTIN L WITHERELL ESQ VIA REGULAR MAIL

JOHN SCULL ESQ VIA REGULAR MAIL GREGORY BROWN ESQ
BETHAN R LLYOD ESQ VIA REGULAR MAIL VIA REGULAR MAIL

PRAECIPE FOR APPEARANCE FOR DEFENDANT FILED.

4 Image page(s) exists for this entry
MOTION FOR TRANSFER TO ALTERNATIVE JUDGE FOR HEARING ON AN
EMERGENCY INJUNCTION FILED WITH COPY RETURNED TO ATTY KOLLER
AND ORIGINAL SENT UPSTIARS.

4 Image page(s) exists for this entry
SHERIFF'S RETURN: COMPLAINT IN CIVIL ACTION SERVED PERSONALLY
TO EDWARD WELLS AT 1881 SCOTLAND RD CHAMBERSBURG PA 17201
12/18/19 AND COMPLAINT IN CIVIL ACTION WAS SERVED PERSONALLY TO
FRED WELLS AT THE FRANKLIN COUNTY SHERIFF OFFICE 12/19/19

FILED. .
1 Image page(s) exists for this entry

PRABECIPE FOR ENTRY OF APPEARANCE ON BEHALF OF DEFENDANT
THOMAS ALAN LINZEY FILED WITH COPY RETURNED TO
ATTY KRISTIN L WITHERELL FILED WITH COPY RETURNED TO

ATTY WITHERELL.
2 Image page(s) exists for this entry
PRAECIPE FOR ENTRY OF APPEARANCE ON BEHALF OF DEFENDANT
THOMAS ALAN LINZEY FILED WITH COPY RETURNED TO ATTY JOHN SCHULL.
2 Image page(s) exists for this entry
PRAECIPE FOR ENTRY OF APPEARANCE ON BEHALF OF DEFENDANT
THOMAS ALAN LINZEY FILED WITH COPY RETURNED TO ATTY EILEEN K KEEFE.
2 Image page(s) exists for this entry
ENTRY OF APPEARANCE OF CHRISTOPHER J TELLNER, ESQ ON BEHALF OF
DEFENDANTS TAMMY BELINSKY, FRED WELLS, EDWARD WELLS AND COMMUNITY
ENVIORNMENTAL LEGAL DEFENSE FUND IN THE ABOVE CAPTIONED MATTER
FILED WITH COPY RETURNED TO ATTY TELLNER.

Page 3
1/13/2020

ET AL
12/05/2019
4:06
0/00/0000

0/00/0000
155152011 8h930 Pa
a yepee 1:20-cv-O00GH RW -~ vRae 2, Beebhrent sew SF REG E/13/20 Page 5 of 46 ae y2oz0

Case No........++- 2019-04895 STACEY L SCHMANDER ET AL (vs) THOMAS ALAN LINZEY ET AL

Reference No...... Filed........-. 12/05/2019
Case Type......... MISCELLANEOUS - OTHER Time......e20- 4:06
Judgment........ i i $.00 Execution Date. 0/00/0000
Judge Assigned.... SPONSELLER TODD M Jury Trial.....
Disposed Desc..... Disposed Date.. 0/00/0000
wees eee een Case Comments ------------ Higher Crt 1...

Higher Crt 2...

3 Image page(s) exists for this entry
1/07/2020 ENTRY OF APPEARANCE OF BROWN F GREGORY, ESQ ON BEHALF OF DEFENDANTS
TAMMY BELINSKY, FRED WALLS, EDWARD WELLS AND COMMUNITY
ENVIORNMENTAL LEGAL DEFENSE FUND IN THE ABOVE CAPTIONED MATTER
FILED WITH COPY RETURNED TO ATTY BROWN.
3 Image page(s) exists for this entry
1/13/2020 MOTION FOR TRAVR TO AMEND COMPLAINT FOR PERMANENT INJUNCTIVE
RELIEF AND MOTION FOR PRELIMINARY INJUNCTION WITH JURY DEMAND WITH
FIRST AMENDED COMPLAINT FOR PERMANENT INJUNCTION RELIEF AND MOTION
FOR PRELIMINARY INJUNCTION WITH JURY DEMAND ENDORSED HEREON AND
EXHIBITS FILED.
120 Image page(s) exists for this entry
- - - - - = = - -~ - - - - - LAST ENTRY - - - - - = = = = = FFF =

KKK KR KK KKH KK RK KH KR KKK KKK IKK KKK RK KR KKK KR RRR KER KKK KK IKK IKK KERR ERK KHKKEEKEKKEEKKK KK KK KKK KKK AK
++ Escrow a ++

 

Cost / Fee Beq. Balance Pymts/Adjmts End. Balance
TAX ON CMPLT $.50 $.50 $.00
DISC $5.00 a5 Go $.00
COMPLAINT/ JCP $40.25 $40.25 $.00
COMP-AUTO FEE $5.00 $5.00 5.00
COMPLAINT FILED $60.00 $60.00 $.00
$110.75 $110.75 $.00

KEK KKK KK KKK KR KKK KK KKK KK KR KR RR KKK RE KKK KEE KKK EK KK KKK KKK KKK IKKE KEK KEKE KEKE KK KKK KK
End of Case Information
dames W. Brown

Shenff

Clinton T. Barkcoll

Solievar

STACEY L SCRUMADER

V5.

FRED WALLS {al I}

12/17/2019
12f1af2019

12/18/2019

121 Y20719

V2f2 Ff/2079

December 27,2019

Case 1SHERPF'SP OPEC DOP PRANKIAN COUN Pate 6 of 46

Danie! T. Diahi
Chief Daputy

 

Case Number
2019-4895

SHERIFF'S RETURN OF SERVICE

Advance Fee

10:50 AM - SERGEANT BENJAMIN SITES, BEING DULY SWORN ACCORDING TO LAW, GEPOSES AND
SAYS. AN ATTEMPT TO SERVE THE COMPLAIN? IN CIVIL ACTION (CICA} TO FRED WALLS AT 9048
LINCOLN WAY WEST, SAINT THOMAS, PA 17257 WAS UNSUCCESSFUL.

11:11 AM - SERGEANT BENJAMIN SITES, BEING DULY SWORN ACCORDING TO LAW, CEPOSES AND
SAYS, THE COMPLAINT IN CIVIL ACTION (CICA) WAS SERVED PERSONALLY TO EDWARD WELLS AT

1881 SCOTLANO ROAD, GHAMBERSBURG, PA 17201.
+ samy
LOA SAB

BENJAMIN SITES, SERGEANT

12:55 PM - DEPUTY RICHARD J, CUTCHALL, BEING DULY SWORN ACCORDING TO LAW, DEPOSES
AND SAYS, THE COMPLAINT IN CIVIL ACTION (CICA) WAS SERVED PERSONALLY TO FRED WALLS AT
THE FRANKLIN COUNTY SHERIFF'S OFFICE, 157 LINCOLN WAY EAST, CHAMBERSBURG. PA 17201,

FRANKLIN COUNTY COURTHOUSE.

RICHARD). CUTCHALL, DEPUTY

Closed By: RDM

SO ANSWERS,

Saonse tal. Attar
JAMES W BROWN, SHERIFF

 

 

 

 

 

 

» oa Sebi ho ee Costs oo od
DATE GATEGORY MEMO CHK # CEBIT CREDIT

1272019 Advances Fee Advance Fee B14 $0.00 $150.00
1247/2019 Dacaet A Retum $5.00 $0.00
112019 «= Sennee $15.00 30.00
172019 «| Surcharge $20.00 50.00
TWtEZ19 = Mieage $2.32 $0.00
12/18/2019 Mileage $9.28 $6.00
1227/2019 Refund $94.40 $0.00

$150.00 $150.00

(2) Gaunly Syme Sraet? Toleoaoll, hic.
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 7 of 46

KAUFMAN DOLOWICH & VOLUCK, LLP

Christopher J. Tellner, Esquire
ctellner@kdvlaw.com
Attorney I.D. No. 204204
1777 Sentry Park West

VEVA 17, Suite 100

Blue Bell, PA 19422
Telephone: (215) 461-1100
Facsimile: (215) 461-1300

Attorney for Defendants

Tammy Belinsky, Fred Walls,
Edward Wells and Community
Environmental Legal Defense Fund

 

Stacey L. Schmader, Leticia O’ Dell,
Chad Nicholson, Kai Huschke, Markie
Miller, Malinda Clatterbuck, Michelle
Sanborn, Crystal Jankowski,

Plaintiffs,
Vv.

Thomas Alan Linzey, in his Individual and
Official Capacities; Tammy Belinsky, in
her Individual and Office Capacities; Fred
Walls, in his Individual and Official
Capacities; Edward Wells, in his Individual
and Official Capacities; Community
Environmental Legal Defense Fund and the
Center for Democratic and Environmental
Rights,

Defendants.

IN THE COURT OF COMMON PLEAS
FRANKLIN COUNTY, PENNSYLVANIA
CIVIL DIVISION

No. 2019-4895

ie a al

ENTRY OF APPEARANCE

TO THE PROTHONOTARY:

Kindly enter my appearance on behalf of Defendants Tammy Belinsky, Fred Walls,

Edward Wells and Community Environmental Legal Defense Fund in the above-captioned matter.

 

Dated: January 2, 2020

Respectfully submitted,

KAUFMAN DOLOWICH “Kk, LLP

Christopher J. Teliner, Esquire

Attorney for Defendants

Tammy Belinsky, Fred Walls, Edward Wells

and Community Environmental Legal Defense Fund
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 8 of 46

KAUFMAN DOLOWICH & VOLUCK, LLP

Christopher J. Tellner, Esquire
ctellner@kdvlaw.com
Attorney I.D. No. 204204
1777 Sentry Park West

VEVA 17, Suite 100

Blue Bell, PA 19422
Telephone: (215) 461-1100
Facsimile: (215) 461-1300

Stacey L. Schmader, Leticia O’Dell,

Chad Nicholson, Kai Huschke, Markie
Miller, Malinda Clatterbuck, Michelle
Sanborn, Crystal Jankowski,

Plaintiffs,
Vv.

Thomas Alan Linzey, in his Individual and
Official Capacities; Tammy Belinsky, in
her Individual and Office Capacities; Fred
Walls, in his Individual and Official
Capacities; Edward Wells, in his Individual
and Official Capacities; Community
Environmental Legal Defense Fund and the
Center for Democratic and Environmental
Rights,

Defendants.

Attorney for Defendants

Tammy Belinsky, Fred Walls,
Edward Wells and Community
Environmental Legal Defense Fund

IN THE COURT OF COMMON PLEAS
FRANKLIN COUNTY, PENNSYLVANIA
CIVIL DIVISION

No. 2019-4895

CERTIFICATE OF SERVICE

I, Christopher J. Tellner, Esquire, hereby certify that a true and correct copy of my Entry

of Appearance on behalf of Defendants Tammy Belinsky, Fred Walls, Edward Wells and

Community Environmental Legal Defense Fund was served via Electronic and First-Class, U.S.,

Mail, postage prepaid upon all Counsel of record listed below.

David M. Koller, Esquire
Sarah R. Lavelle, Esquire
Koller Law LLC
2043 Locust Street, Suite 1B
Philadelphia, PA 19103
Counsel for Plaintiffs
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 9 of 46

Kristin L. Witherell, Esquire
Jackson Lewis
1601 Cherry Street
Suite 1350
Philadelphia, PA 19102
Counsel for Defendant
Thomas Alan Linzey

Bethann R. Lloyd, Esquire
Weinheimer, Haber & Coco, P.C.
429 Fourth Avenue
Suite 602
Pittsburgh, PA 15219
Counsel for Defendant
The Center for Democratic and Environmental Rights

KAUFMAN DOLOWICH & VOLUCK, LLP

or —

i Christopher J. Tellner, Esquire
Dated: January 2, 2020
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 10 of 46

KAUFMAN DOLOWICH & VOLUCK, LLP

Gregory F. Brown, Esquire
gbrown@kdvlaw.com
Attomey I.D. No. 90239
1777 Sentry Park West
VEVA 17, Suite 100

Blue Bell, PA 19422
Telephone: (215) 461-1100
Facsimile: (215) 461-1300

 

Stacey L. Schmader, Leticia O’Dell,

Chad Nicholson, Kai Huschke, Markie
Miller, Malinda Clatterbuck, Michelle
Sanborn, Crystal Jankowski,

Plaintiffs,
Vv.

Thomas Alan Linzey, in his Individual and
Official Capacities; Tammy Belinsky, in
her Individual and Office Capacities; Fred
Walls, in his Individual and Official
Capacities; Edward Wells, in his Individual
and Official Capacities; Community
Environmental Legal Defense Fund and the
Center for Democratic and Environmental
Rights,

Defendants.

Attorney for Defendants

Tammy Belinsky, Fred Walls,
Edward Wells and Community
Environmental Legal Defense Fund

IN THE COURT OF COMMON PLEAS
FRANKLIN COUNTY, PENNSYLVANIA
CIVIL DIVISION

No. 2019-4895

ENTRY OF APPEARANCE

TO THE PROTHONOTARY:

Kindly enter my appearance on behalf of Defendants Tammy Belinsky, Fred Walls,

Edward Wells and Community Environmental Legal Defense Fund in the above-captioned matter.

TRUE ATTEST

Respectfully submitted,

KAU pA & VOLUCK, LLP

 

ae regory F_,Arown, Esquire
Altorneyfor or Defendants

Dated: January 2, 2020

Tammy Belinsky, Fred Walls, Edward Wells
and Community Environmental Legal Defense Fund
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 11 of 46

KAUFMAN DOLOWICH & VOLUCK, LLP

Gregory F. Brown, Esquire
gbrown@kdvlaw.com
Attorney I.D. No. 90239
1777 Sentry Park West
VEVA 17, Suite 100

Blue Bell, PA 19422
Telephone: (215) 461-1100
Facsimile: (215) 461-1300

Stacey L. Schmader, Leticia O’Dell,
Chad Nicholson, Kai Huschke, Markie
Miller, Malinda Clatterbuck, Michelle
Sanborn, Crystal Jankowski,

Plaintiffs,
Vv.

Thomas Alan Linzey, in his Individual and
Official Capacities; Tammy Belinsky, in
her Individual and Office Capacities; Fred
Walls, in his Individual and Official
Capacities; Edward Wells, in his Individual
and Official Capacities; Community
Environmental Legal Defense Fund and the
Center for Democratic and Environmental
Rights,

Defendants,

Attorney for Defendants

Tammy Belinsky, Fred Walls,
Edward Wells and Community
Environmental Legal Defense Fund

IN THE COURT OF COMMON PLEAS
FRANKLIN COUNTY, PENNSYLVANIA
CIVIL DIVISION

No. 2019-4895

CERTIFICATE OF SERVICE

I, Gregory F. Brown, Esquire, hereby certify that a true and correct copy of my Entry of

Appearance on behalf of Defendants Tammy Belinsky, Fred Walls, Edward Wells and Community

Environmental Legal Defense Fund was served via Electronic and First-Class, U.S., Mail, postage

prepaid upon all Counsel of record listed below.

David M. Koller, Esquire
Sarah R. Lavelle, Esquire
Koller Law LLC
2043 Locust Street, Suite 1B
Philadelphia, PA 19103
Counsel for Plaintiffs
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 12 of 46

Kristin L. Witherell, Esquire
Jackson Lewis
1601 Cherry Street
Suite 1350
Philadelphia, PA 19102
Counsel for Defendant
Thomas Alan Linzey

Bethann R. Lloyd, Esquire
Weinheimer, Haber & Coco, P.C.
429 Fourth Avenue
Suite 602
Pittsburgh, PA 15219
Counsel for Defendant
The Center for Democratic and Environmental Rights

KAUFMAN DOLOWICH & VOLUCK, LLP

 

Dated: January 2, 2020

e
J
if
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 13 of 46

IN THE COURT OF COMMON PLEAS OF FRANKLIN COUNTY,

PENNSYLVANIA

Stacey L. Schmader, Leticia O’ Dell, Chad
Nicholson, Kat Huschke, Markie Miller,
Malinda Clatterbuck, Michelle Sanborn,
Crystal Jankowski,

Plaintiffs,

)

)

)

)

)

/)

)

v. )
)
Thomas Alan Linzey, in his Individual and)
Official Capacities; Tammy Belinsky, in her )
Individual and Official Capacities; Fred )

Walls. in his Individual and Official )
Capacities; Edward Wells, in his Individual )
and Official Capacities; Community )

Environmental Legal Defense Fund and the )
Center for Democratic and Environmental’ )

Rights,

Nee ee Nee

Defendants.

MOTION FOR TRANSFER TO ALTERNATIVE JUDGE FOR HEARING

CIVIL DIVISION

No. 2019-4895

ON AN EMERGENCY INJUNCTION

Plaintiffs, by and through their undersigned counsel, hereby file the instant Motion for

Transfer to an Alternative Judge for a Hearing on an Emergency Injunction.

1. Plaintiffs initiated this action by filing a Complaint for Permanent Injunctive Relief and

Motion for Preliminary Injunction on December 12, 2019.

tro

3. Judge Sponseller scheduled a hearing on the emergency injunction for Monday,

December 23, 2019.

4. Due to the unavailability of Plaintiffs’ counsel, Plaintiffs requested that the hearing be

rescheduled for early January 2020.

way

The case was assigned to the Honorable Todd M. Sponseller.

1
‘
?

I

Odd & [tan
wu G AR SOUL

Fea LUAl

fits

  

ABV TUNIS
UaTTSy

|

rCHH AY 92 9390 6147

Wid

7
VLONOHLON

yy

vat
valli

A i

The Court advised that Judge Sponseller does not have any availability until March 2020.
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 14 of 46

~y

6. Given the nature of the matter and the need for a early hearing on the Temporary
Restraining Order, Plaintiffs will be prejudiced if the hearing is not able to be scheduled
until March of 2020.

7. As such, Plaintiffs respectfully request that this matter be transferred to another Judge in
this Court, and a hearing be scheduled for early January. In that regard, Plaintiffs are

available on January 3, 2019, but any date in early January would allow the matter to be

timely heard.

WHEREFORE, Plaintiffs respectfully request that the Court grant their Motion for Transfer

to an Alternative Judge for Hearing on an Emergency Injunction.

Respectfully Submitted,

KOLLER LAW LLC

Dated: December 23, 2019 By: Ze Vb few

David M. Koller, Esquire
2043 Locust Street, Suite 1B
Philadelphia, PA 19103
davidk@kolierlawfirm.com
Counsel for Plaintiffs

Ww
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 15 of 46

IN THE COURT OF COMMON PLEAS OF FRANKLIN COUNTY,

PENNSYLVANIA

Stacey L. Schmader, Leticia O’Dell, Chad)
Nicholson, Kai Huschke, Markie Miller, ) CIVIL DIVISION
Malinda Clatterbuck, Michelle Sanborn, )
Crystal Jankowski, )

)

Plaintiffs, i) No. 2019-4895

)
Vv. )

)

Thomas Alan Linzey, in his Individual and)
Official Capacities; Tammy Belinsky, in her )
Individual and Official Capacities; Fred ' )

Walls, in his Individual and Official )
Capacities; Edward Wells, in his Individual )
and Official Capacities; Community )

Environmental Legal Defense Fund and the )
Center for Democratic and Environmental _ )
Rights, }

)
)

Defendants.

CERTIFICATE OF SERVICE

I, David Koller, hereby certify that on December 23, 2019, a true and correct copy of the
Motion for Transfer to an Alternative Judge for Hearing on an Emergency Injunction was filed
with Court of Common Pleas of Franklin County.

A copy of the Motion was sent by first-class mail to the counsel named below:

Christopher J. Tellner, Esquire

Kaufman Dolowich Voluck LLP

Two Logan Square

100 N. 18" Street, Suite 701

Philadelphia, PA 19103

ctellner@kdvlaw.com

Attorney for Defendants

Tammy Belinsky, Fred Walls, Edward Wells and
Community Environmental Legal Defense Fund
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 16 of 46

Dated: December 23, 2019

Eileen K. Keefe, Esquire

Jackson Lewis P.C.

1601 Cherry Street, Suite 1350

Philadelphia, PA 19102
Eileen.keefe@jacksonlewis.com

Attorney for Defendants

Thomas Alan Linzey and Center for Democratic
and Environmental Rights

KOLLER LAW, LLC

David M. Koller, Esquire
2043 Locust Street, Suite 1B
Philadelphia, PA 19103
215-545-8917
davidk@kollerlawfirm.com

Counsel for Plaintiff
Case 1:20-cv-00067-JPW-MCC Document 1-4

 

 

 

 

Filed 01/13/20 Page 17 of 46
4 2 B —
a ee -_ Be
JACKSON LEWIS P.C, G2 & ED
BY: Knstin L. Witherell (PA LD. 325594) a ==. ~ =O
‘Three Parkway (37 4 3 3
1601 Cherry Street. Suite 1350 y4zS 22,
Philadeciphia. PA 19102 “2% Se an
T; (267} 319-7802 7S = 2
Vy (215) 399-2249 “cm >
kristin. witherell@ jacksonlewis.com :
Adoameys fur Detendam. Thomas Alan Linzey (in his official capacity}
IN THE COURT OF COMMON PLEAS
FRANKLIN COUNTY, PENNSYLVANIA
Stacey I.. Schmader. et al..
Plaintitts. Civil Division
VS. : 2019-4895
Thomas Alan Linzev. in his Individual and
Official Capacities. et al.
Defendant. ¢
PRAECTPE FOR ENTRY OF APPEARANCE
70 THE PROTHONOTARY:

 

 

Kindly enler my appearance on behalf of Detendant, Thomas Alan Linzey, in his official
capacity, In connection with the abuve-cantioned matter.

Respectfully.

JACKSON LEWIS P.C.

é
é

Knistin ©. Witherell (PA LD. 325594)
Three Parkway

1601 Cherry Street, Suite 1350

Philadelphia. PA 19102
(267) 319-7802
Dated: January 6. 2020

(218) 399-2249 — Facsimile

kristin.withere]]@ jacksoniewis. com
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 18 of 46
CERTIFICATE GF SERVICE
I hereby certify that a true and correct copy of the foregoing Pruecipe for Eatry of
i ppearauce Was served via U.S. First Class Mail, postage prepaid, and electronic mail this 6" day

of January. 2020. upon the following Counsel of record:

David M. Koller, Esquire Bethann R. Lloyd, Esquire

Sarah R, Lavelle, Esquire Weinheinier Haber & Coco

Koller Law LLC Law & Finance Building

2045 Locust Sircet, Ste. 1B Sih Ave, Suite 602

Philadelphia, PA 19103 Pittsburgh. PA 15219

Attorneys for Plaintiffs Attorners for Thomas Linsey tindividuat

capacity) and Center for Democratic and
Environmental Rights

Christupher Tellner, Esquire
Gregory Brown, Esquire
Kaufman Dolowich Voluck
Two ].ogan Square

100 N. 18th Strect, Suite 701
Philadelphia, PA 19103

and

1777 Sentry Parkway West VEVA 17
Suite 100
Blue Rell. PA 19422

Attorneys for Tammy Belinsky individual and
official), Fred Wells (individual and official).
Edward Welly findividual and official), anc
Community and Envirenmental Legal Defense
Fund

Respectiully,

JACKSON LEWTS PAC,

f
Kristid L. Witherell (PA LD. 325594)

482 1-9046-7376, w. 1

fw
Case 1:20-cv-00067-JPW-MCC Document 1-4

Filed 01/13/20 Page 19 of 46
JACKSON LEWIS PC,

 

BY: John Scull (PA I.D. 325255) 3 ZA $
Three Parkway ase
1601 Cherry Street. Suite 1350 5 On
Philadelphia, PA 19102 ae z
T: (267) 319-7802 \ ta =

F: (215) 399-2349 aT no
john.seull @ijacksonlewis.com wo

Attomeys for Defendant. Thomas Alan Linzey (in his official capacity}

IN THE COURT OF COMMON PLEAS
FRANKLIN COUNTY, PENNSYLYVANLA
Slacey L. Schmader, et al..

 

Plaintilfs. Civil Division
¥S.

ZOL9-1895
Thomas Alan Linzey. in his Individual and
Official Capacities, et al.

Defendant.

 

 

PRAECIPE FOR ENTRY OF APPEARANCE
TO THE PROTHONOTARY:

 

Kindly enter my appearance on behalf of Defendant, Thomas Alan Linzev. in his official
capacity, in connection with the above-caplioned matier.

Respectfully,

  

eLEWISLC,

 

John Scull (PA LD, 325255)
Parkway

 

1601 Cherry Street. Suite 1350
Philadelphia, PA 19102
(267) 319-7802
(215) 399-2349 — Fucsimile
john.scull@ jacksonlewis.com

Dated: January 6. 2020

5 EATS
d

te MNO
AeHLGN

OHLO’
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 20 of 46
CERTIFICATE OF SERVICE
] hereby certify that a truc and correct copy of the foregoing Praecipe for Entry of
Appearance was served via U.S. First Class Mail. postage prepaid, and electronic mail this 6" day

of January, 2020, upon the following Counsel of record:

David M. Koller. Esquire Bethann R. Llovd, Esquire

Sarah R. Lavelle, Esquire Weinheimer Haber & Coco

Koller Law LLC Law & Finance Building

2043 Locust Street. Ste. 1B 4th Ave. Suite 602

Philadelphia. PA 19103 Pittsburgh. PA 15219

attorneys for Plaintiffs alttorneys_ for Thomas Linzey findividual

capacity) and Center for Democratic and
fnvirommental Rights

Christopher Tellner. Esquire
Gregory Brown, Esquire
Kaufman Dolowich Voluck
Two Logan Square

100 N. 18th Street. Sune 701
Philadelphia. PA 19103

ail

1777 Sentry Parkway West, VEVA 17
Suite 100
Blue Bell, PA 19422

Attorneys for Tammy Betinsky (individual and
afficial), Pred Welts findividual and afficial),
Edward Wells (individual and official), und
Cammunity and Environmematl Legal Defense
rat

Respectfully,

  

JACKSON LEWISEKC.

 

John peu (PA LD. 325253)

4643-6395-3192, v. 1

rr
U

Case 1:20-cv-00067-JPW-MCC

JACKSON LEWIS P.C.

BY: Eileen K. Keefe (PA 1D. 93194)
Three Parkway

1601 Cherry Street. Suite 1350
Philadelphia. PA 19102

Tz (267) 319-7802

Fz (215} 399-2249
cileen.keetea@ijacksonlewis.com

Altomeys for Defendant, Thomas Alan Linzey (in his official capacity)

Document 1-4 Filed 01/13/20 Page 21 of 46

Pag
a) =<
oe NES =
"3 Te i
woo 6
a Lau 4
| on ~~
148
=—t
PA =
aX ve
“mw.
= wmad

IN THE COURT OF COMMON PLEAS
FRANKLIN COUNTY, PENNSYLVANIA

“Th
=
eu
f= 70
m™
=
ti
>
Oo
eo
a ye
=a
=,
‘yy
je

 

Stacey L. Schmader, ct al.
Plaintiffs.

v5.

Thomas Alan Linzey. in his Individual and

Official Capacities. ct al.

Delendant,

Civil Division

2019-4895

 

 

 

PRAECIPE FOR

TO THE PROTHONOTARY:

ENTRY OF APPEARANCE

Kindly enter my appearance on behalf of Defendant, ‘Thomas Alan Linzey, in his official

capacity, In connection with the abave-capuioned matter.

Dated: January 6, 2020

Respectfully,

JACKSON LEWIS BCT

<<

Eileen Reefe (PA 1D, 93194)
Th arkway

160) Cherry Street. Suite 1350
Philadelphia, PA 19102

(267) 319-7802

(213) 399-2249 — Facsimile

eileen. keel @jacksonlewis.com

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 22 of 46

CERTIFICATE

] hereby certify that a true and corect

Appearance was served via U.S. First Class Mail,

OF SERVICE

copy of the foregoing Praecipe for Entry of

postage prepaid, and electronic mail this 6" day

of January, 2020. upon the following Counse! of record:

David M. Koller. Esquire
Sarah R. Lavelle, Esquire
Koller Law LLC

2043 Locust Strect. Ste. 1B
Philadelphia, PA 19103

Atrorneys for Plaintiffs

Christopher Tellner. Esquire
Gregory Brown, Esquire
Kaufman Dolowich Voaluck
‘Two Logan Square

100 N. 8th Street. Suite 701
Philadelphia, PA 19103

and

1777 Sentry Parkway West, VEVA 17
Suite 100
Blue Bell, PA 19422

Atroraeys for Tammy Belinsky (individual and
afiicial), Fred Welts (individual and official),
Edward Welly (individual and official}, and
Cantmunity and Environmental Legal Defense
Puen

$826-6642-9031, v. 1

io

Bethann R, Lloyd. Esquire
Weinhcimer Haher & Coco
Law & Finanee Building

4th Ave, Suite 602
Pittsburgh, PA 15219

Attorneys for Thames Linzey (individual

capacity) and Center for Demacratic and
Envirarmental Rights

Respectfully.

 
   
  

 

 

Eileen Kets (PA 1D. 93194)

  
  
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 23 of 46

IN THE COURT OF COMMON PLEAS OF THE 39TH JUDICIAL DISTRICT
OF PENNSYLVANIA — FRANKLIN COUNTY BRANCH

Stacey L. Schmader, Leticia O’Dell,
Chad Nicholson, Kai Huschke,
Markie Miller, Malinda Clatterbuck,
Michelle Sanborn, Crystal Jankowski
Plaintiffs
v.

Thomas Alan Linzey, in his Individual and

Official Capacities; Tammy Belinski, in her :

Individual and Official Capacities; Fred
Walls, in his Individual and Official

Capacities; Edward Wells, in his Individual :

and Official Capacities; Community

Environmental Legal Defense Fund; and the :

Center for Democratic and Environmental
Rights,
Defendants

Case Type: Civil Law

\
sy
Case No.: 2019-4895 bo

Judge: Todd M. Sponseller

 

ORDER OF COURT

 

NOW COMES THE COURT THIS 23 day of December, 2019, Sua Sponte,
AND HEREBY ORDERS that the hearing as to Plaintiffs Motion Jor Temporary
Restraining Order, scheduled to take place on December 23, 2019 at 2:30 P.M. is

CONTINUED.

IT 1S FURTHER ORDERED that a hearing shall be held on Sanuerr = a )

204+5-at 3: oD Act (P.M). in Courtroom # 3 , Franklin County Courthouse,
Chambersburg, PA 17201. All parties shall be in attendance and be prepared to present evidence

ado

in favor of their respective positions.

TE COPY

“PHYS 8! 6 » (ONOTARY

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 24 of 46

Pursuant to the requirements of Pa. R.C.P. 236(a)(2)(b) and (d), the Prothonotary shall
immediately give written notice of the entry of this Order, including a copy of this Order, to each
party's attorney of record, or if unrepresented, to each party; and shall note in the docket the
giving of such notice and the time and manner thereof,

By the Court,

  

The Prothonotary shall give notice and serve:
Plaintiff's

Defendant’s

David M. Koller, Esq.

Christopher Tellner, Esq.

Kristin L. Witherell, Esq.

John Scull, Esq.

‘Bethan R. Llyod, Esq.

AAregory Brown, Esq.
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 25 of 46

IN THE COURT OF COMMON PLEAS OF THE 391TH JUDICIAL DISTRICT

OF PENNSYLVANIA — FRANKLIN COUNTY BRANCH

Stacey L. Schmader. Leticia O'Dell.
Chad Nichotson. Kai Huschke.
Markie Miller, Malinda Clutterbuck.
Michelle Sanborn. Crystal Jankowski
PlaintiJfs
v.

Thomas Alan Linzey. in his Individual and

Oficial Cupacities: Tammy Belinski. in her :

Individual and Official Capacities: Fred
Walls, in his Individual and (ficial

Capacities: Edward Wells, in his Individual -

and Official Capacities; Community

Environmental Legal Defense Fund: and the :

Center for Democratic and Environmental
Rights,
Defendants

w“
5 oo
4% &2
. ro . at “- tn
Case Type: Civil Law = “es ee
. ct Ne rut = s,
“42 C0 FS
: es “ <t ve
te os
Oe ww oe
Ea Be ats
ts 63, % %
= a* ee -
Be wo
1 Ls, yt
4

Case Not 2019-4895

Judge: Todd M. Sponseller

 

ORDER OF COURT

 

SSS ee

ANI) NOW, this __{ G day of December. 2019, upon reviewing Plaintilf s Petition

For Ex Purte Preliminary Injunction and Motion for Temporary Restraining Order. dated

December 12. 2019.

IT [IS HEREBY ORDERED that Plaintiff s Petition for Ex Parte Preliminary

fapunction and Mation for Temporary Restraining Order are DENIED:
IT IS FURTHER ORDERED that a hearing as to Plaintilf’s Motion for Temporary

Xestraining Order shall be held on December 23, 2019 at 2:30 P.M. in Courtroom # 3.

Franklin County Courthouse, Chambersburg, PA 17201. All parties shall be in attendance and be

prepared ty present evidence in favor of their respective positions.
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 26 of 46

Pursuant to Pennsylvania Rules of Civil Procedure 236, the Prothonatary shall give
written nutice of the entry of this Order of Court, including a copy af this Order af Court, ta euch

party's attorney of record and shail note in the docket the yiving of sucht notice and the time and
manner thereof.

By the Court,

 

UDGE T@p1) M.SPONSELLER

oat Prothonotary shall give notice and serve:

lainuit’s :
Defendant's

 Pavid M. Koller. Esq.

f Sarah R. Lavelle, sq.
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 27 of 46

IN THE COURT OF COMMON PLEAS OF FRANKLIN COUNTY,
PENNSYLVANIA

Stacey L. Schmader, Leticia O’ Deil, Chad
Nicholson, Kai Huschke, Markie Miller,
Malinda Clatterbuck, Michelle Sanborn,
Crystal Jankowski,

)
)
Plaintiffs, No. 20 | q- U KGS
)
)
)

CIVIL DIVISION

Vv.

Thomas Alan Linzey, in his Individual and)
Official Capacities; Tammy Belinsky, in her )
Individual and Official Capacities; Fred )

Walls, in his Individual and Official )
Capacities; Edward Wells, in his Individual )
and Official Capacities; Community )

Environmental Legal Defense Fund and the )
Center for Democratic and Environmental _ )
Rights. )
)
Defendants. )
ORDER
On this day of December, 2019, in consideration of Plaintiff's Motion fora

Temporary Restraining Order, it is hereby decreed and Ordered as follows:

|. Effective immediately as of the date of this Order, all Defendants must immediately cease
all steps to dissolve and wind up CELDF. as well as desist from undertaking any steps or
proceedings that impair or circumvent CELDF’s continued operations, including
transferring CELDF assets to the Center for Democratic and Environmental Rights and/or

any other organization with which Linzey is affiliated.

i)

Effective as of the date of this Order, all Defendants, as well as any corporate officers,
cimployecs, former employees, relatives, agents and any persons working in concert with

Mr. Linzey either at CELDF and/or at the Center for Democratic and Environmental
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 28 of 46

oe

Rights, must immediately cease from soliciting CELDF donors to contribute resources to
the Center for Democratic and Environmental Rights and must immediately cease
disparaging CELDF.

Effective as of the date of this Order, ali Defendants must immediately cease from
terminating any CELDF staff absent a showing of just cause and must honor and renew
employment contracts of all individuals whose work is necessary for the continued
operation of CELDF, and immediately reinstate all employment contracts that will expire
during the course of this litigation, may expire during the litigation, and renew those that
have expired since the Board’s vote to dissolve.

Effective as of the date of this Order, all Defendants are refrained from assisting or
effectuating in any way the receipt, possession, ownership and control of any monetary
assets formerly owned by CELDF to the Center for Democratic and Environmental
Rights or to any Defendanis.

Defendant Linzey and Defendant Board Members are to immediately resign from

CELDF and/or its Board in every and any capacity.

BY THE COURT:

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 29 of 46

KOLLER LAW LLC
DAVID M. KOLLER , SARAH R. LAVELLE

ATTORNEYS ARE LICENSED IN PENNSYLVANIA AND NEW JERSEY
December 12, 2019

Via Hand Delivery

Office of the Prothonotary

Franklin County Court of Common Pleas
157 Lincoln Way East

Chambersburg, PA 17201

Re: Schmader et al. y. Thomas Alan Linzev et al.

Dear Sir/Madam:

Enclosed for filing are the civil cover sheet, Notice to Defend, Complaint,
Memorandum of Law, Petition for Preliminary Injunction and a proposed Order, A check
for the filing fee of $110.75 will be sent by overnight mail today along with a copy of all
documents to be time-stamped and retumed to our office and a return envelope for those
documents.

If you have any questions, please call Colleen Tannenbaum in my office, 215-
545-8917.

Thank you.
Very Truly Yours,
KOLLER LAW, LLC
i tord TU $b
David M. Koller, Esquire
Enclosures

2043 Locust S:reet, Suite 1B, Philadelphia, PA 19103
Telephone: 215-545-8917 Facsimile: 215-575-0826
davidk@kollerlawfirm.com slaveile@kollerlawfirm.com

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 30 of 46

LoS Briere the ny
PAAR Pe
NAN LE UV CHTY Pd

KOLLER LAW LLC

David M. Koller, Esq. (90119) Tae ray TA sanyo

Sarah R. Lavelle, Esq. (93383) Heo i, <7 meth Counsel for Plaintiff
2043 Locust Street, Suite 1B Cs re vn

Philadelphia, PA 19103 Nt\

T: (215) 545-8917
F: (215) 575-0826
davidk@kollerlawfinn.com

slavelle@kollerlawfinn.com

IN THE COURT OF COMMON PLEAS OF FRANKLIN COUNTY,
PENNSYLVANIA

Stacey L. Schmader, Leticia O'Dell, Chad
Nicholson, Kai Huschke, Markie Miller,
Malinda Clatterbuck, Michelle Sanborn,

)
Crystal Jankowski, . NO q . Y p ay
) No.
)
)
)

CIVIL DIVISION

Plaintiffs,

Vv.

Thomas Alan Linzey, in his Individual and)
Official Capacities; Tammy Belinsky, in her )
Individual and Official Capacities; Fred +)
Walls, in his Individual and Official )
Capacities; Edward Wells, in his Individual )
and Official Capacities; Community )
Environmental Legal Defense )

Fund and the Center for Democratic and
Enviranmental Rights,

—/

Defendants.
PETITION FOR EX PARTE PRELIMINARY INJUNCTION
Stacey 1. Schmader and the other Plaintiffs captioned above (collectively referred to as
Plaintiffs”), by and through their attorneys, hereby file this Petition for Ex Parte Preliminary

Injunction, and in support thereof aver the following:

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 31 of 46

1. Plaintiffs have filed a Complaint with this Court against Thomas Linzey and the other
Defendants captioned above ("Defendants"). A true and correct copy of the complaint is attached
hereto and incorporated herein as if sct forth fully.

2. The Complaint seeks equitable relief to enjoin Defendants from taking actions to dissolve
the Community Environmental Legal Defense Fund, fire its staff without cause, and transfer
substantially all its assets to Defendant Linzey’s new organization.

3. Under Pennsylvania Rule of Civil Procedure 1531(a), a court may issue a preliminary or
special injunction onty after written notice and a hearing “unless it appears to the satisfaction of
the court that immediate and irreparable injury will be sustained before notice can be given or a
hearing held, in which case the court may issue a preliminary or special injunction without a
hearing or without notice.” Pa.R.C.P.1531 (a).

4, Pa. R.C.P. No. 1531(a) thus authorizes this Honorable Court to issue an ex parte
preliminary injunction because Plaintiffs would suffer immediate and irreparable injury before a
full hearing could be held.

3. The “essential prerequisites for a preliminary injunction” that a plaintiff must show are:
(1) “that an injunction is necessary to prevent immediate and irreparable harm that cannot be
adequately compensated by damages:” (2) “that greater injury would result from refusing an
injunction than from granting it, and, concomitantly. that issuance of an injunction will not
substantially harm other interested parties in the proceeding;” (3) “that a preliminary injunction
will properly restore the parties to their status as it existed immediately prior to the alleged
, wrongful conduct,” (4) “that the activity it seeks to restrain is actionable, that its right to relief is
clear, and that the wrong is manifest, or, in other words, must show that it is likely to prevail on

the merits;” (5) that the injunction sought is reasonably suited to abate the offending activity; and

 

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 32 of 46

(6) that the injunction will not adversely affect the public interest. Simmit Towne Ctr., Inc. v.
The Shoe Show of Rocky Mount. Inc., 573 Pa. 637, 646-47 (2003).

6. Here, a preliminary injunction is an appropriate and, indeed, essential remedy that will
properly restore the status quo as it existed prior to Defendants’ dissolution of the Community
Environmental Legal Defense Fund and allow it to operate during the pendency of this litigation,
including, but not limited to, fundraising, an essential component to its operation that Defendants
seek to stop with its unlawful acts.

7. The first prerequisite 1s present: the challenged conduct threatens the very existence of
CELDF and, as a one-of-a-kind charitable organization, no monetary damage could completely
compensate for the harms to Plaintiffs of trying to replace the irreplaceable, as the Defendants
current attempts to dissolve the corporation are such that without the immediate relief requested
herein, the organization will not survive.

8. Should Defendant Linzey continue disparaging CELDF to other donors. this would
imperil the goodwill of the organization and threaten its vitality; should Defendants board
members continue with their proposed dissolution, CELDF would no longer exist.

9. Monetary damages are a woefully inadequate replacement for an organization that took
25 years to build.

10. The second element ofa preliminary injunction here is self-evident: Defendants already
have duties to care for and protect CELDF's reputation and success; an injunction asking
Defendants to refrain from violating their existing obligations adds no additional hardship.

11, Defendants suffer no “substantial harm,” or any to speak of, from a court order
precluding Defendants from dissolving a fully functional and highly successful charitable

organization. On the other hand, this dissolution would fundamentally destroy decades of

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 33 of 46

experienced staff organizing in dozens of communities which have contributed to greater local
participation in community affairs and decision-making. Dissolution and termination of CELDF
would further cause termination of Plaintiffs’ employment, cause them financial difficulties and
terminate their relationships with grassroots activists.

12. Prior to the separation compensation “parachute” proposed for Defendant Linzey, and
attempts to divert CELDF funding to his directly competing organization, and the retaliatory
firing of all CELDF staff, the status quo was that of a dedicated cadre of professionals working
for a nonprofit that allowed them to pursue their shared passion.

13. The requested injunction would pause CELDF'’s dissolution and any threatened transfer
of funds, allowing Plaintiffs to return their attention to their service.

14. The facts clearly satisfy the fourth factor of likelihood that Plaintiffs will succeed on the
merits: Defendants breached fiduciary duties of loyalty and care by taking actions to benefit
Defendant Linzey while purporting to act on behalf of the very organization whose demise they
seek. |

15. The fifth factor, that the injunction sought is reasonably suited to abate the offending
activity, is satisfied. The offending activity is the dissolution and potential dismissal of staff by
individuals who are in breach of their duties to the organization and in violation of the law:
Plainuffs are requesting this Court enjoin that very activity.

16. Finally, the sixth factor, that the injunction will not adversely affect the public interest, is
also satistied. The Pennsylvania Legislature, in enacting Pennsylvania’s Nonprofit Law (15 Pa.
Code § 3301), specified the duties of fiduciary responsibility and loyalty owed by directors and

officers to the organization they represent. 15 PA C.S. § 5712. Here, to enjoin Defendants from

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 34 of 46

continuing to breach those same fiduciary duties would be to uphold the public interest in good
nonprofit governance.

WHEREFORE, Plaintiffs respectfully request that this Honorable Court issue an ex parte
preliminary injunction enjoining Defendants from dissolving CELDF as well as undertaking any
steps or proceedings that impair or circumvent CELDF'’s continued operations, including
transferring CELDF assets to the Center for Democratic and Environmental Rights and/or any
other organization with which Defendant Linzey is affiliated; enjoining Defendant Linzey, any
corporate officers, employees, agents and any persons working in concert with him either at
CELDF and/or at the Center for Democratic and Environmental Rights, from soliciting CELDF
donors to contribute resources to the Center for Democratic and Environmental Rights and
further enjoining and preventing him and them from disparaging CELDF; enjoining all
Defendants, or officers, agents, employees and persons working in concert with Defendants from
firing any CELDF staff absent a showing of just cause; and enjoining the Center for Democratic
and Environmental Rights from the receipt, possession, ownership and control of any monetary

assets formerly owned by CELDF.

Date: December 12, 2019 Respectfully submitted,
KOLLER LAW, LLC

we Rraviel. WA lls

David M. Koller, Esquire
Sarah R. Lavelle, Esquire
2043 Locust Street, Suite 1B
Philadelphia, PA 19103
215-545-8917
davidk@koUerlawfirm.com
slavelle@kollerlawfinn.com
Counsel for Plaintiffs

 

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 35 of 46

KOLLER LAW LLC

David M. Koller, Esq. (90119)

Sarah R. Lavelle, Esq. (93383) Counsel for Plaintiff
2043 Locust Street, Suite 1B

Philadelphia, PA 19103

T: (215) 545-8917

F: (215) 575-0826

davidk@kollerlawfinn.com

slavelle@kollerlawfirin.com

IN THE COURT OF COMMON PLEAS OF FRANKLIN COUNTY,

PENNSYLVANIA

Stacey L. Schmader, Leticia O’Dell, Chad )
Nicholson, Kai Huschke, Markie Miller, —) CIVIL DIVISION
Malinda Clatterbuck, Michelle Sanborn, _—+)
Crystal Jankowski, )

)

Plaintiffs, ) No.

)
v, )

)

Thomas Alan Linzey, in his Individual and )
Official Capacities; Tammy Belinsky, in her )
Individual and Official Capacities; Fred )

Walls, in his Individual and Official )

Capacities; Edward Wells, in his Individual )

and Official Capacities; Community )

Environmental Legal Defense )

Fund and the Center for Democratic and )

Environmental Rights, )
)

Defendants.
PETITION FOR EX PARTE PRELIMINARY INJUNCTION
Stacey L. Schmader and the other Plaintiffs captioned above (collectively referred to as
“Plaintifts”), by and through their attorneys, hereby file this Petition for Ex Parte Preliminary

Injunction, and in support thereof aver the following:

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 36 of 46

1. Plaintiffs have filed a Complaint with this Court against Thomas Linzey and the other
Defendants captioned above ("Defendants"). A true and correct copy of the complaint is attached
hereto and incorporated herein as if sct forth fully.

2. The Complaint seeks equitable relief to enjoin Defendants from taking actions to dissolve
the Community Environmental Legal Defense Fund, fire its staff without cause, and transfer
substantially all its assets to Defendant Linzey’s new organization.

3. Under Pennsylvania Rule of Civil Procedure 1531(a), a court may issue a preliminary or
special injunction only after written notice and a hearing “unless it appears to the satisfaction of
the court that immediate and irreparable injury will be sustained before notice can be given or a
hearing held, in which case the court may issue a preliminary or special injunction without a
hearing or without notice.” Pa.R.C.P.1531 (a).

4. Pa. R.C.P. No. 1531(a) thus authorizes this Honorable Court to issue an ex parte
preliminary injunction because Plaintiffs would suffer immediate and irreparable injury before a
full hearing could be held.

3. The “essential prerequisites for a preliminary injunction” that a plaintiff must show are:
(1) “that an injunction is necessary to prevent immediate and irreparable harm that cannot be
adequately compensated by damages;” (2) “that greater injury would result from refusing an
injunction than from granting it, and, concomitantly. that issuance of an injunction will not
substantially harm other interested parties in the proceeding;” (3) “that a preliminary injunction
will properly restore the parties to their status as it existed immediately prior to the alleged
wrongful conduct;” (4) “that the activity it secks to restrain is actionable, that its right to relief is
clear, and that the wrong is manifest, or, in other words, must show that it is likely to prevail on

the merifs;” (5) that the injunction sought is reasonably suited to abate the offending activity; and

 

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 37 of 46

(6) that the injunction will not adversely affect the public interest. Swmmit Towne Crr., Inc. v.
The Shoe Show of Rocky Mount., Inc., 573 Pa. 637, 646-47 (2003).

6. Here, a preliminary injunction is an appropriate and, indeed, essential remedy that will
properly restore the status quo as it existed prior to Defendants’ dissolution of the Community
Environmental Legal Defense Fund and allow it to operate during the pendency of this litigation,
including, but not limited to, fundraising, an essential component to its operation that Defendants
seek to stop with its unlawful acts.

7. The first prerequisite is present: the challenged conduct threatens the very existence of
CELDF and, as a one-of-a-kind charitable organization, no monetary damage could completely
compensate for the harms to Plaintiffs of trying to replace the irreplaceable, as the Defendants
current attempts to dissolve the corporation are such that without the immediate relief requested
herein, the organization will not survive,

8. Should Defendant Linzey continue disparaging CELDF to other donors, this would
imperil the goodwilt of the organization and threaten its vitality; should Defendants board
members continue with their proposed dissolution, CELDF would no longer exist.

9, Monetary damages are a woefully inadequate replacement for an organization that took
25 years to build.

10. The second element of a preliminary injunction here is self-evident: Defendants already
have duties to care for and protect CELDF’s reputation and success; an injunction asking
Defendants to refrain from violating their existing obligations adds no additional hardship.

11. Defendants suffer no “substantial harm,” or any to speak of, from a court order
precluding Defendants trom dissolving a fully functional and highly successful charitable

organization. On the other hand, this dissolution would fundamentally destroy decades of

 

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 38 of 46

experienced staff organizing in dozens of communities which have contributed to greater local
participation in community affairs and decision-making. Dissolution and termination of CELDF
would further cause termination of Plaintiffs’ employment, cause them financial difficulties and
terminate their relationships with grassroots activists.

12. Prior to the separation compensation “parachute” proposed for Defendant Linzey, and
attempts to divert CELDF funding to his directly competing organization, and the retaliatory
firing of all CELDF staff, the status guo was that of a dedicated cadre of professionals working
for a nonprofit that allowed them to pursue their shared passion.

13. The requested injunction would pause CELDF’s dissolution and any threatened transfer
of funds, allowing Plaintiffs to return their attention to their service.

14. The facts clearly satisfy the fourth factor of likelihood that Plaintiffs will succeed on the
ments: Defendants breached fiduciary duties of loyalty and care by taking actions to benefit
Defendant Linzey while purporting to act on behalf of the very organization whose demise they
seck.

15. The fifth factor, that the injunction sought is reasonably suited to abate the offending
activity, is satisfied. The offending activity is the dissolution and potential dismissal of staff by
individuals who are in breach of their duties to the organization and in violation of the law:
Plainuffs are requesting this Court enjoin that very activity.

16. Finally, the sixth factor, that the injunction will not adversely affect the public interest, is
also satisfied. The Pennsylvania Legislature, in enacting Pennsylvania’s Nonprofit Law (15 Pa.
Code § 5301), specified the duties of fiduciary responsibility and loyalty owed by directors and

officers to the organization they represent. 15 PA C.S. § 5712. Here. to enjoin Defendants from

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 39 of 46

continuing to breach those same fiduciary duties would be to uphold the public interest in good
nonprofit governance.

WHEREFORE, Plaintiffs respectfully request that this Honorable Court issue an ex parte
preliminary injunction enjoining Defendants from dissolving CELDF as well as undertaking any
steps or proceedings that impair or circumvent CELDF’s continued operations, including
transferring CELDF assets to the Center for Democratic and Environmental Rights and/or any
other organization with which Defendant Linzey is affiliated; enjoining Defendant Linzey, any
corporate officers, employees, agents and any persons working in concert with him either at
CELDF and/or at the Center for Democratic and Environmental Rights, from soliciting CELDF
donors to contribute resources to the Center for Democratic and Environmental Rights and
further enjoining and preventing him and them from disparaging CELDF; enjoining all
Defendants, or officers, agents, employees and persons working in concert with Defendants from
firing any CELDF staff absent a showing of just cause; and enjoining the Center for Democratic

and Environmental Rights from the receipt, possession, ownership and control of any monetary

assets formerly owned by CELDF.

Date: December 12, 2019 Respectfully submitted,
KOLLER LAW, LLC

David M. Koller, Esquire
Sarah R. Lavelle, Esquire
2043 Locust Street. Suite 1B
Philadelphia, PA 19103
215-545-8917
davidk@kolerlawfirm.com
slavelle@kollerlawfirm.com
Counsel for Plaintiffs

 

 
Case 1:20-cv-00067-JPW-MCC Document 1-4

PROTHCNOTAR
FRANKLIN COUATY PA

7019 DE Hu: 11
KOLLER LAW LLC mRISDEL 12 P
David M. Koller, Esq. (90119) _ vgs ae TE EER

guia rah oe soe L
Sarah R. Lavelle, Esq. (93383)! heat 7 se ey
2043 Locust Street, Suite IB f= 0°°~
Philadelphia, PA 19105 4 Te _ AWA:

T: (215) 545-8917
F: (215) 575-0826
davidk(@kollerlawlinn.com
slavelle@kollerlawfirm.com

Filed 01/13/20 Page 40 of 46

Counsel for Plaintiffs

IN THE COURT OF COMMON PLEAS OF FRANKLIN COUNTY,
PENNSYLVANIA

Stacey L. Schmader, Leticia O’Dell, Chad
Nicholson, Kai Huschke, Markie Miller,
Malinda Clatterbuck, Michelle Sanborn,

Crystal Jankowski,
Plaintiffs,
Vv.

)
)
)
)
)
)
)
)
)

Thomas Alan Linzey, in his Individual and)
Official Capacities; Tammy Belinsky, in her )
Individual and Official Capacities; Fred }

Walls, in his Individual and Official )
Capacities; Edward Wells, in his Individual )
and Official Capacities; Community )

Environmental Legal Defense Fund and the )
Center for Democratic and Enviranmental — }
Rights, )
)

Defendants. )

CIVIL DIVISION

4 WIF- 4 89S

MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION
FOR A TEMPORARY RESTRAINING ORDER, TEMPORARY,
PRELIMINARY AND PERMANENT INJUNCTIVE RELIEF

Schmader, O'Dell, Nicholson, Huschke, Miller, Clatterbuck. Sanbom and Jankowski,

Plaintiffs and Movants, hereby submits this Memorandum of Law in support of its Motion for

Temporary Restraining Order, and Preliminary and Permanent Injunction, pursuant to Rule 1531

of the Pennsylvania Rules of Civil Procedure.

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 41 of 46

A. Matter Before the Court
Plaintiffs have filed a verified complaint along with a Motion for Temporary Restraining
Order and Preliminary and Permanent Injunction. Plaintiffs seek a TRO and injunctive relief to
protect their legitimate business interests from the wrongful actions of the above named
Defendants.
Specifically, Plaintiffs seek a TRO as follows:

Plainuffs respectfully request that this Honorable Court issue an ex parte preliminary

injunction: |

(a) enjoining Defendants from dissolving CELDF as well as undertaking any steps or
proceedings that impair or circumvent CELDF’s continued operations or fundraising,
including transferring CELDF assets to the Center for Democratic and Environmental
Rights and/or any other organization with which Defendant Linzey is affiliated:

(b) enjoining Defendant Linzey, any corporate officers, employees, agents and any
persons working in concert with him either at CELDF and/or at the Center for
Democratic and Environmental Rights, from solicitung CELDF donors to contribute
resources to the Center for Democratic and Environmental Rights and further
enjoining and preventing him and them from disparaging CELDF;

(c) enjoining all Defendants, or officers, agents, employees and persons working in
concert with Defendants from firing any CELDF staff absent a showing of just cause;

(d) enjoining the Center for Democratic and Environmental Rights from the recevpt,
possession, ownership and control of any monctary assets formerly owned by

CELDF.

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 42 of 46

B. Statement of Question Involved

Question: Should a temporary restraining order be issued where Defendants are in
clear violation of the law as described in the Motion for Temporary Restraining Order and the
Verified Complaint initiating this action?

Suggested Answer: Yes

C. Facts in Support of Motion

Contemporaneously herewith, Plaintiffs filed their verified Complaint in this case. A true
and correct copy of Plaintiffs’ verified Complaint (without exhibits) is attached to this Injunction
Motion package as Exhibit “1”, and the allegations of the Complaint are incorporated herein by
reference as if fully set forth at length.

D. Legal Argument

A restraining order and injunctive relief are necessary and appropriate because (1) the
Plaintiff has a clear right to relief, and (2) the need for relief is immediate. The circumstances of

this case satisfy the well-settled criteria for injunctive relief, Willman v. Children’s Hospital of

 

Pittsburgh, 505 Pa. 263, 269, 479 A.2d 452, 454 (1984); Bell v. Thornburgh, 491 Pa. 263, 240
A.2d 443 (1980). Equity is appropriate to enforce property rights where moncy damages alone
are inadequate. Kramer y. Slattery, 260 Pa. 234, 103 A. 610 (1918); Siraup v. Times Herald, 283
Pa. Super. 58, 67, 423 A.2d 713, 718 (1980); McBurnie v. Grohol, 55 D&C 2d 146, 150 (1972).
An award of money damages alone is inadequate and insufficient to make Plaintiffs whole.
Plaintiffs have filed a Complaint with this Court against Thomas Linzey and the other
Defendants captioned above ("Defendants"), A true and correct copy of the complaint is attached

hereto and incorporated herein as if set forth fully.

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 43 of 46

The Complaint seeks equitable relief to enjain Defendants from taking actions to dissolve
the Community Environmental Legal Defense Fund, fire its staff without cause, and transfer
substantially all its assets to Defendant Linzey’s new organization.

Under Pennsylvania Rule of Civil Procedure 1531 (a), a court may issue a preliminary or
special injunction only after written notice and a hearing “unless it appears to the satisfaction
of the court that immediate and irreparable injury will be sustained before notice can be
given or a hearing held, in which case the court may issue a preliminary or special injunction
without a hearing.or without notice.” Pa.R.C.P.1531(a).

Pa. R.C.P. No. 1531(a) thus authorizes this Honorable Court to issue an ex parte
preliminary injunction because Plaintiffs would suffer immediate and irreparable injury
before a full hearing could be held.

The “essential prerequisites for a preliminary injunction” that a plaintiff must show are:
(1) “that an injunction is necessary to prevent immediate and irreparable harm that cannot be
adequately compensated by damages;” (2) “that greater injury would result from refusing an
injunction than from granting tt, and, concomitantly, that issuance of an injunction will not
substantially harm other interested parties in the proceeding;” (3) “that a preliminary
injunction will properly restore the parties to their status as it existed immediately prior to the
alleged wrongful conduct;” (4) “that the activity it seeks to restrain is actionable, that its right
to relief is clear, and that the wrong is manifest, or, in other words, must show that it is likely
to prevail on the merits:” (5) that the injunction sought is reasonably suited to abate the
offending activity; and (6) that the injunction will not adversely affect the public interest.
Summit Towne Ctr., Inc. v. The Shoe Show of Rocky Mount., Inc., 573 Pa. 637, 646-47

(2003).

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 44 of 46

Here, a preliminary injunction is an appropriate and, indeed, essential remedy that will
properly restore the status quo as it existed prior to Defendants’ dissolution of the
Community Environmental Legal Defense Fund and allow it to operate during the pendency
of this litigation, including, but not limited to, fundraising, an essential component to its
operation that Defendants seek to stop with ils unlawful acts.

The first prerequisite is present: the challenged conduct threatens the very existence of
CELDF and, as a one-of-a-kind charitable organization, no monetary damage could
completely compensate for the harms to Plaintiffs of trying to replace the irreplaceable, as
the Defendants current attempts to dissolve the corporation are such that without the
immediate relief requested herein, the organization will not survive.

Should Defendant Linzey continue disparaging CELDF to other donors, this would
imperil the goodwill of the organization and threaten its vitality, should Defendants board
members continue with their proposed dissolution. CELDF woutd no longer exist.

Monetary damages are a woefully inadequate replacement for an organization that took
25 years to build.

The second element of a preliminary injunction here is self-evident: Defendants already
have duties to care for and protect CELDF’s reputation and success: an injunction asking
Defendants to refrain from violating their existing obligations adds no additional hardship.

Defendants suffer no “substantial harm,” or any to speak of, from a court order
precluding Defendants from dissolving a fully functional and highly successful charitable
organization. On the other hand, this dissolution would fundamentally destroy decades of
experienced staff organizing in dozens of communities which have contributed to greater

local participation in community affairs and decision-making. Dissolution and termination of

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 45 of 46

CELDF would further cause termination of Plaintiffs’ employment, cause them financial
difficulties and terminate their relationships with grassroots activists.

Prior to the separation compensation “parachute” proposed for Defendant Linzey, and
attempts to divert CELDF funding to his directly competing organization, and the retaliatory
firing of all CELDF staff, the status quo was that of a dedicated cadre of professionals
working for a nonprofit that allowed them to pursue their shared passion.

The requested injunction would pause CELDF’s dissolution and any threatened transfer
of funds, allowing Plaintiffs to return their attention to their service.

The facts clearly satisfy the fourth factor of likelihood that Plaintiffs will succeed on the
merits: Defendants breached fiduciary duties of loyalty and care by taking actions to benefit
Defendant Linzey while purporting to act on behalf of the very organization whose demise
they seek.

The fifth factor, that the injunction sought is reasonably suited to abate the offending
activity, is satisfied. The offending activity is the dissolution and potential dismissal of staff
by individuals who are in breach of their duties to the organization and in violation of the
law; Plaintiffs are requesting this Court enjoin that very activity.

Finally, the sixth factor, that the injunction will not adversely affect the public interest, is
also satisfied. The Pennsylvania Legislature, in enacting Pennsylvania’s Nonprofit Law (15
Pa. Code § 5301), specified the duties of fiduciary responsibility and loyalty owed by
directors and officers to the organization they represent. 15 PA C.S. § 5712. Here, to enjoin
Defendants from continuing to breach those same fiduciary duties would be to uphold the
public interest in good nonprofit govemance.

Therefore, the Motion should be granted and the TRO and requested injunctive relief.

 

 
Case 1:20-cv-00067-JPW-MCC Document 1-4 Filed 01/13/20 Page 46 of 46

E. Relief Requested

For the foregoing reasons, and as set forth in greater detail in the Motion and Complaint,
Plaintiffs are entitled to the injunctive relief requested. Plaintiffs respectfully request that the
Court grant the Motion and enter the injunctive relief requested, in the form of the Temporary

Restraining Order and Preliminary Injunction Order included with Plaintiffs’ Motion.

RESPECTFULLY SUBMITTED,

KOLLER LAW, LLC

Date: December !2, 2019 By: avd MK polo.

David M. Koller, Esquire (90119)
Sarah R, Lavelle, Esquire (93383)
2043 Locust Street, Suite 1B
Philadelphia, PA 19103
215-545-8917
davidk@kollerlawfirm.com
slavelle@kollerlawfinn.com

Counsel for Plaintiffs

 
